Title: To Thomas Jefferson from John Churchman, 23 November 1790
From: Churchman, John
To: Jefferson, Thomas



November 23rd. 1790

John Churchmans best respects attend the Secretary of State, in company with a Variation Chart and Book of explanation, hoping they will be accepted as a token of esteem. Before the Book went to the press, he took the Liberty of introducing several articles, all of which have been a considerable credit to the work, 1st. On finding a disposition in his friend to be useful to him on this occasion he inserted his name on the respectable list of patrons. 2nd. A quotation is made from the notes on Virginia. 3rd. Two Letters are published in the appendix. For this Freedom he hopes to receive a pardon.
J.C. would be very glad to be introduced to some suitable correspondent in Paris to whom he might send some of the same kind.
